


Exhibit 10.6.2
SECOND AMENDMENT TO THE
CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN
The CNA SUPPLEMENTAL EXECUTIVE SAVINGS AND CAPITAL ACCUMULATION PLAN, as
restated by CNA Financial Corporation effective as of January 1, 2014 and as
amended by that certain First Amendment to the CNA Supplemental Executive
Savings and Capital Accumulation Plan, dated as of May 28, 2015 (collectively,
the “Plan”), is hereby further amended as follows:


1.
Effective as of August 1, 2015, the name of the Plan shall be changed to the
“CNA Non-Qualified Savings Plan.” Accordingly, each reference contained in the
Plan to the “CNA Supplemental Executive Savings and Capital Accumulation Plan”
and “SES-CAP” is amended to be a reference to the “CNA Non-Qualified Savings
Plan.”

2.
Effective as of July 1, 2015, and as a result of a change in the name of the
“CNA Savings and Capital Accumulation Plan” to the “CNA 401(k) Plus Plan,” which
change is also effective as of August 1, 2015, each reference in the Plan to the
“CNA Savings and Capital Accumulation Plan” and “S-CAP” is amended to be a
reference to the “CNA 401(k) Plus Plan.”

3.    Except as otherwise provided herein, the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, CNA Financial Corporation has caused this Amendment to be
executed this 22 day of July, 2015.
CNA FINANCIAL CORPORATION




By: /s/Thomas Pontarelli
Thomas Pontarelli, Executive Vice President & Chief Administration Officer,
Continental Casualty Company




